Title: Thomas Jefferson to William H. Torrance, 11 June 1815
From: Jefferson, Thomas
To: Torrance, William Howard


          Sir Monticello  June 11. 15.
          I recieved a few days ago your favor of May 5. stating a question on a law of the state of Georgia which suspends judgments for a limited time, and asking my opinion whether it may be valid under the inhibition of our constitution to pass laws impairing the obligations of contracts. it is more than 40. years since I have quitted the practice of the law and been engaged in vocations which furnished little occasion of preserving a familiarity with that science. I am far therefore from being qualified to decide on the problems it presents and certainly not disposed to obtrude in a case where gentlemen have been consulted of the first qualifications, and of actual and daily familiarity with the subject; especially too in a question on the law of another state. we have in this state a law resembling in some degree that you quote, suspending executions until a year after the treaty of peace; but no question under it has been raised before the courts. it is also I believe expected that when this shall expire, in consideration of the absolute impossibility of procuring coin to satisfy judgments, a law will be past, similar to that passed in England on suspending the cash payments of their bank. that provided that on refusal by a party to recieve notes of the bank of England in any case either of past or future contracts, the judgment should be suspended during the continuance of that act, bearing however legal interest. they seemed to consider that it was not this law which changed the conditions of the contract, but the circumstances which had arisen, and had rendered it’s literal execution impossible, by the disappearance of the metallic medium stipulated by the contract: that the parties not concurring in a reasonable and just accomodation, it became the duty of the legislature to arbitrate between them, and that, less restrained than the  Duke of Venice by ‘the letter of the decree’ they were free to adjudge to Shyloc a reasonable equivalent. and I believe that in our states this umpirage of the legislatures has been generally interposed in cases where a literal execution of contract has, by a change of circumstances become impossible, or, if enforced, would produce a disproportion between the subject of the contract and it’s price which the parties did not contemplate at the time of the contract.
          The 2d question whether the judges are invested with exclusive authority to decide on the constitutionality of a law, has been heretofore a subject of consideration with me in the exercise of official duties. certainly there is not a word in the constitution which has given that power to them more than to the Executive or Legislative branches. questions of property, of character and of crime being ascribed to the judges, through a definite course of legal proceeding, laws involving such questions belong of course to them; and as they decide on them ultimately & without appeal, they of course decide, for themselves, the constitutional validity of the law. on laws again prescribing executive action, & to be administered by that branch ultimately and without appeal, the Executive must decide for themselves also, whether, under the constitution, they are valid or not. so also as to laws governing the proceedings of the legislature, that body must judge for itself the constitutionality of the law, & equally without appeal or controul from it’s coordinate branches. and, in general, that branch which is to act ultimately, and without appeal, on any law, is the rightful expositor of the validity of the law, uncontrouled by the opinions of the other coordinate authorities. it may be said that contradictory decisions may arise in such case, and produce inconvenience. this is possible, and is a necessary failing in all human proceedings. yet the prudence of the public functionaries, and authority of public opinion will generally produce accomodation. such an instance of difference  occurred between the judges of England (in the time of Ld Holt) and the House of Commons. but the prudence of those bodies prevented inconvenience from it. so in the cases of Duane and of William Smith of S. Carolina, whose characters of citizenship stood precisely on the same ground, the judges in a question of meum and tuum which came before them, decided that Duane was not a citizen; and in a question of membership the House of Representatives under the same words of the same provision adjudged William Smith to be a citizen. yet no inconvenience has ensued these contradictory decisions. this is what I believe myself to be sound. but there is another opinion entertained by some men of such judgment &  information as to lessen my confidence in my own. that is, that the legislature alone is the exclusive expounder of the sense of the constitution in every part of it whatever. and they alledge in it’s support that this branch has authority, to impeach and punish a member of either of the others acting contrary to it’s declaration of the sense of the constitution. it may indeed be answered that an act may still be valid altho’ the party is punished for it, right or wrong. however this opinion which ascribes exclusive exposition to the legislature merits respect for it’s safety, there being in the body of the nation a controul over them, which, if expressed by rejection on the subsequent exercise of their elective franchise, enlists public opinion against their exposition, and encourages  a future judge or Executive on a future occasion to adhere to their former opinion. between these two doctrines, every one has a right to chuse; and I know of no third meriting any respect.
          I have thus, Sir, frankly, without the honor of your acquaintance, confided to you my opinion; trusting assuredly that no use will be made of it which shall commit me to the contentions of the newspapers. from that field of disquietude my age asks exemption and permission to enjoy the privileged tranquility of a private and unmedling citizen. In this confidence accept the assurance of my respect and consideration.
          Th: Jefferson
        